DETAILED ACTION
The instant application having Application No. 16/900954 filed on 06/24/2020 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with 

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,721,733 B2 (App# 16/391582). The limitations recited in claims 1-20 of the instant application are anticipated by the scope of the limitations as in claims 1-20 of U.S. Patent No. 10,721,733 B2. 

Instant Application
US Patent 10,721,733 B2
Claim 1:

A base station, comprising: at least one antenna; and a processing element coupled to the at least one antenna, wherein the processing element is configured to: 

receive, from a mobile station operating in a cell associated with the base station, an access request, wherein the access request is determined based, at least in part, on a mobile 

wherein the mobile station is communicatively coupled to the base station over an orthogonal frequency division multiplexed (OFDM) based wireless network; 

transmit an uplink access uplink grant to the mobile station in response to the access request; 

receive a message including a renewal of service for one or more configured services; and 

receive a first transmission for a configured service of the one or more configured services according to a set of parameters, 

wherein the set of parameters are set to a previous configuration based on the renewal, and wherein the previous configuration was set in either the cell or in a different cell.



A base station, comprising: at least one antenna; and a processing element coupled to the at least one antenna, wherein the processing element is configured to: 

receive, from a mobile station operating in a cell associated with the base station, an access request, wherein the access request is determined based, at least in part, on a mobile 

wherein the mobile station is communicatively coupled to the base station over an orthogonal frequency division multiplexed (OFDM) based wireless network; 

transmit an uplink access uplink grant to the mobile station in response to the access  request;

 receive a message including a renewal of service for one or more configured services; and 

receive a first transmission for a configured service of the one or more configured services according to a set of parameters, 

wherein the set of parameters are set to a previous configuration in the cell based on the renewal.

Claims 2-20



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,278,176 B2 (App# 15/723310). The limitations recited in claims 1-20 of the instant application are anticipated by the scope of the limitations as in claims 1-20 of U.S. Patent No. 10,278,176 B2. 

Instant Application
US Patent 10,278,176 B2
Claim 1:

A base station, comprising: at least one antenna; and a processing element coupled to 

receive, from a mobile station operating in a cell associated with the base station, an access request, wherein the access request is determined based, at least in part, on a mobile station randomly selected random access signaling identification, 

wherein the mobile station is communicatively coupled to the base station over an orthogonal frequency division multiplexed (OFDM) based wireless network; 

transmit an uplink access uplink grant to the mobile station in response to the access request; 

receive a message including a renewal of service for one or more configured services; and 






receive a first transmission for a configured service of the one or more configured services according to a set of parameters, 

wherein the set of parameters are set to a previous configuration based on the renewal, and wherein the previous configuration was set in either the cell or in a different cell.



A base station, comprising: at least one antenna; and a processing element coupled to at 

receive, from a mobile station operating in a cell associated with the base station, an access request, wherein the access request is determined based, at least in part, on a mobile station randomly selected random access signaling identification, 

wherein the mobile station is communicatively coupled to the base station over an orthogonal frequency division multiplexed (OFDM) based wireless network; 

transmit an uplink access uplink grant to the mobile station in response to the access request; 


receive a resource request for sending uplink information from the mobile station, wherein the resource request specifies a renewal of service for one or more configured services, and wherein the resource request message toggles the renewal of the one or more configured services using a single request message; and 

receive a first transmission for a configured service of the one or more configured services according to a set of parameters, 

wherein the set of parameters are set to a previous configuration in the cell based on the renewal

Claims 2-20




Allowable Subject Matters
Claims 1-20 would be allowed if the pending claim objections/rejections are overcome. The following is an examiner’s statement of reasons for allowance.

Claims 1, 8, 14 are allowed over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art found any motivation to combine any of the said prior art reference which teach the limitation “ transmit an uplink access uplink grant to the mobile station in response to the access request; receive a message including a renewal of service for one or more configured services; and receive a first transmission for a configured service of the one or more configured services according to a set of parameters, wherein the set of parameters are set to a previous configuration based on the renewal, and wherein the previous configuration was set in either the cell or in a different cell” with respect to the additional claimed subject matter and in particular the specific boundaries as recited in the claim. It is noted that the closest prior art, Lindstrom et al. (US 2010/0197315 A1) discloses “[0019] FIG. 3 illustrates the method according to the present invention for implementing said rule as performed in the UE: Upon receiving 31 from the network a grant message for uplink transmission the UE determines 32 the size S of the grant and determines 33 whether this size allows transmission of both the RRC Connection Request with size S.sub.RRC and the Initial NAS message having a size S.sub.NAS. If the grant size is large enough, 33Yes, the UE can immediately transmit 34 both messages in parallel. If the grant is not large enough, 33No, the UE only transmits 35 the RRC Connection Request and holds the Initial NAS message even if it would have been possible to partly transmit the NAS message. The UE indicates 36 to the network that it has further data to transmit. This can 

However, Lindstrom fails to disclose at least the claim limitations “ transmit an uplink access uplink grant to the mobile station in response to the access request; receive a message including a renewal of service for one or more configured services; and receive a first transmission for a configured service of the one or more configured services according to a set of parameters, wherein the set of parameters are set to a previous configuration based on the renewal, and wherein the previous configuration was set in either the cell or in a different cell”. Thus, Lindstrom does not disclose or render obvious the above underlined limitations as claimed. Claims 2-7, 9-13, 15-20 are also allowed since they depend on claims 1, 8, 14 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463